Citation Nr: 1641125	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-07 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lung cancer claimed as the result of asbestos exposure.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to June 1952.  He died in January 2010.  The Appellant is the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (service connection for tinnitus and lung cancer) and an August 2010 rating decision by the Milwaukee VA Pension Center (cause of death).  The claims of entitlement to service connection for tinnitus and lung cancer were dismissed by the Board in January 2014 due to the Veteran's death.  The Appellant's request to be substituted in the Veteran's appeal was granted by the RO in April 2014.  Accordingly, the Appellant has been substituted as the claimant for the purposes of the service connection issues on appeal.  These matters were remanded in June 2014 for additional development.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required because there has not been substantial compliance with the June 2014 remand instructions.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

As to tinnitus, the June 2014 remand specifically instructed that a supplemental medical opinion should be obtained that assumes that the Veteran had tinnitus at the time of the February 2009 VA examination.  The Board appreciates that the AOJ requested an additional supplemental opinion when the July 2015 medical opinion failed to do so.  Unfortunately, the September 2015 supplemental opinion found that the Veteran's assertion that he did not understand what tinnitus was when he denied it in February 2009 was not credible because if the word "tinnitus" was used without any descriptors, which the clinician found unlikely, the Veteran should have asked for clarification at the time of the examination.  Therefore, this opinion does not substantially comply with the June 2014 remand instructions.  The opinion also stated that there is no research to support that tinnitus is directly related to hearing loss or vice versa.  As the Veteran has not been service-connected for hearing loss, it is unclear what effect the examiner believes that this finding would have on the Veteran's claim.  The opinion also noted that there is no mention of tinnitus in the Veteran's service treatment records (STRs) without explaining the significance of that fact.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Upon remand, a supplemental opinion should be obtained that assumes that the Veteran had tinnitus in February 2009, and provides a complete rationale.

As to lung cancer, the June 2014 remand instructed the AOJ to contact the service department and/or any other appropriate source to assist in determining whether the Veteran worked in areas and performed duties where he would have been exposed to asbestos aboard ship vessels during service, specifically his contention of daily asbestos exposure in connection with his alleged duties of scraping paint from pipes and duct work.  An August 2014 deferred rating decision found that the AOJ had already requested this information through PIES, so no further action was required to comply with the remand.  The Board's review of the file does not find evidence of such a request.  The only request for information through PIES is a November 2008 request for service treatment records (STRs).  There is also an August 1952 request for information about an injury to the right leg, back, and stomach.  Neither of these requests involves information related to potential asbestos exposure.  The June 2014 remand instruction should be complied with upon remand.  

The claim of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the claim of service connection for lung cancer, and must be remanded.  Harris v.  Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department or authority to assist in determining whether the Veteran worked in areas and performed duties where he would have been exposed to asbestos aboard ship vessels during his service in the Navy, including the USS LST 735.  Specifically, attempt to corroborate the Veteran's contention of daily asbestos exposure in connection with his alleged duties of scraping paint from pipes and duct work.  The November 2008 request for service treatment records (STRs) is not sufficient to fulfill this instruction.  

2.  Forward the claims file to an appropriate VA clinician who has not provided an opinion on the Veteran's tinnitus claim before.  The clinician is instructed to assume, for the limited purpose of providing the opinion requested below, that the Veteran had tinnitus at the time of the February 2009 audiology examination.  An assertion that the Veteran was not credible when he stated that he had tinnitus in February 2009 but did not understand the meaning of the word "tinnitus" during his examination will not comply with this remand instruction.  The clinician is not required to assume that the Veteran experienced tinnitus at any other point if it is not supported by the record and/or medical evidence, but must recognize that the Veteran has competently reported experiencing tinnitus in February 2009.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus, which he must be assumed to have experienced in February 2009, is caused by or otherwise etiologically related to service.  Any opinion offered must be supported by an adequate rationale that contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.    

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

